NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0249n.06
                             Filed: April 4, 2007

                                           No. 05-1912

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


RICHARD HOYER; MARY HOYER,                       )
                                                 )
       Plaintiffs-Appellants,                    )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
MICHIGAN UNITED FOOD &                           )    EASTERN DISTRICT OF MICHIGAN
COMMERCIAL WORKERS UNIONS &                      )
EMPLOYERS HEALTH & WELFARE                       )
FUND,                                            )
                                                 )
       Defendant-Appellee.




       Before: SUHRHEINRICH, CLAY and SUTTON, Circuit Judges.


       PER CURIAM. In this dispute over the payment of medical claims under the Employee

Retirement Income Security Act, 29 U.S.C. § 1001 et seq., Richard and Mary Hoyer appeal the

district court’s dismissal of their claims against the Michigan United Food and Commercial Workers

Unions and Employers Health and Welfare Fund.


       The Hoyers, as pro se appellants, have informed the Court that they never authorized their

former attorney to file this appeal. They maintain that they did not wish to appeal—wanting instead

to be “out of the court system.” Br. at 2. In their appellate brief, the Hoyers have not raised any

issues on appeal, see United States v. Johnson, 440 F.3d 832, 846 (6th Cir. 2006) (noting that “[a]n
No. 05-1912
Hoyer v. Mich. UFCW Unions

appellant abandons all issues not raised and argued in its initial brief on appeal”) (internal quotation

marks omitted), even going so far as to acknowledge that the district court did not make any legal

errors, Br. at 2.


        Both parties do address the Fund’s motion for costs. But in its order of July 25, 2005, the

district court stayed the Fund’s request for costs pending our resolution of this appeal. Because the

district court has not ruled on this claim for costs, the issue is not properly before us. See Soliday

v. Miami County, Ohio, 55 F.3d 1158, 1165 (6th Cir. 1995).


        The Hoyers having abandoned or otherwise waived all of their appellate arguments, we

dismiss this appeal.




                                                 -2-